




Exhibit 10.4
BUSINESS FINANCING AGREEMENT
Borrower: GLOWPOINT, INC.
   GP COMMUNICATIONS, LLC
   1766 Lincoln Street, 13th Floor
 Denver, CO 80203
Lender: WESTERN ALLIANCE BANK, an Arizona corporation
   55 Almaden Boulevard, Suite 100
   San Jose, CA 95113

    
This BUSINESS FINANCING AGREEMENT, dated as of July 31, 2017 (the “Closing
Date”), is made and entered into between WESTERN ALLIANCE BANK, AN ARIZONA
CORPORATION (“Lender”), GLOWPOINT, INC., a Delaware corporation (“Glowpoint”),
and GP COMMUNICATIONS, LLC, a Delaware limited liability company (“GP
Communications” and together with Glowpoint, individually and collectively,
jointly and severally, “Borrower”) on the following terms and conditions:
1.
REVOLVING CREDIT LINE.

1.1
Advances. Subject to the terms and conditions of this Agreement, from the
Closing Date until the Maturity Date, Lender will make Advances to Borrower not
exceeding the Credit Limit or the Borrowing Base, whichever is less; provided
that in no event shall Lender be obligated to make any Advance that results in
an Overadvance or while any Overadvance is outstanding. Amounts borrowed under
this Section may be repaid and subject to the terms and conditions hereof
reborrowed during the term of this Agreement. It shall be a condition to each
Advance that (a) an Advance Request acceptable to Lender has been received by
Lender, (b) all of the representations and warranties set forth in Section 3 are
true and correct on the date of such Advance as though made at and as of each
such date, and (c) no Default has occurred and is continuing, or would result
from such Advance. Advances may be used by the Borrower (i) on the Closing Date,
to refinance indebtedness owed by the Borrower to Main Street Capital
Corporation (and to the extent Advances are insufficient to refinance such
indebtedness, Borrower will repay such indebtedness in full out of its own funds
and from loans received from Super G Capital, LLC on the Closing Date) and (ii)
for working capital and general corporate purposes.

1.2
Advance Requests. Borrower may request that Lender make an Advance by delivering
to Lender an Advance Request therefor and Lender shall be entitled to rely on
all the information provided by Borrower to Lender on or with the Advance
Request. Lender may honor Advance Requests, instructions or repayments given by
any Authorized Person. So long as all of the conditions for an Advance set forth
herein have been satisfied, Lender shall fund such Advance into Borrower’s
Account within one business day of Lender's receipt of the applicable Advance
Request.

1.3
Due Diligence. Lender may audit Borrower’s Receivables and any and all records
pertaining to the Collateral, at Lender’s sole discretion and at Borrowers
expense. Borrower hereby acknowledges that the first such audit shall be
completed prior to the Closing Date and such audits shall be conducted
semi-annually thereafter (or more frequently upon Lender’s request or if an
Event of Default has occurred and is continuing). Lender may at any time and
from time to time contact Account Debtors and other Persons obligated or
knowledgeable in respect of Receivables to confirm the Receivable Amount of such
Receivables, to determine whether Receivables constitute Eligible Receivables,
and for any other purpose in connection with this Agreement. If any of the
Collateral or Borrower's books or records pertaining to the Collateral are in
the possession of a third party, Borrower authorizes that third party to permit
Lender or its agents to have access to perform inspections or audits thereof and
to respond to Lender's requests for information concerning such Collateral and
records.

1.4
Collections.

(a)
Lender shall have the exclusive right to receive all Collections on all
Receivables. Borrower shall (i) immediately notify, transfer and deliver to
Lender all Collections Borrower receives for deposit into the Collection
Account, (ii) deliver to Lender a detailed cash receipts journal on Friday of
each week until the Lockbox is operational, and (iii) immediately enter into a
collection services agreement acceptable to Lender (the “Lockbox Agreement”)
pursuant to which all Collections received in the Lockbox shall be deposited
into the Collection Account. Borrower shall use the Lockbox address as the remit
to and payment address for all of Borrower’s Collections from Account Debtors,
and Borrower shall instruct all Account Debtors to make payments either directly
to the Lockbox for deposit by Lender directly to the Collection Account, or
instruct them to deliver such payments to Lender by wire transfer, ACH, or other
means as Lender may direct for deposit to the Lockbox or Collection Account. It
will be considered an immediate Event of Default if this does not occur or the
Lockbox is not operational within 60 days of the Closing Date.

(b)
At Lender’s option, Lender may either (i) transfer all Collections deposited
into the Collection Account to Borrower’s Account, or (ii) apply the Collections
deposited into the Collection Account to the outstanding Account



1421745.3    
1    (BFA – ABL)



--------------------------------------------------------------------------------





Balance, in either case, within three business days of the date received;
provided that upon the occurrence and during the continuance of any Default,
Lender may apply all Collections to the Obligations in such order and manner as
Lender may determine. Lender has no duty to do any act other than to apply such
amounts as required above. If an item of Collections is not honored or Lender
does not receive good funds for any reason, any amount previously transferred to
Borrower’s Account or applied to the Account Balance shall be reversed as of the
date transferred or applied, as applicable, and, if applied to the Account
Balance, the Finance Charge will accrue as if the Collections had not been so
applied. Lender shall have, with respect to any goods related to the
Receivables, all the rights and remedies of an unpaid seller under the UCC and
other applicable law, including the rights of replevin, claim and delivery,
reclamation and stoppage in transit.
1.5
Receivables Activity Report. Within 30 days after the end of each Month End,
Lender shall send to Borrower a report covering the transactions for the prior
billing period, including the amount of all Advances, Collections, Adjustments,
Finance Charges, and other fees and charges. The accounting shall be deemed
correct and conclusive unless Borrower makes written objection to Lender within
30 days after Lender sends the accounting to Borrower.

1.6
Adjustments. In the event any Adjustment or dispute is asserted by any Account
Debtor, Borrower shall promptly advise Lender and shall, subject to Lender’s
approval, resolve such disputes and advise Lender of any Adjustments; provided
that in no case will the aggregate Adjustments made with respect to any
Receivable exceed two percent (2%) of its original Receivable Amount unless
Borrower has obtained the prior written consent of Lender. So long as any
Obligations are outstanding, Lender shall have the right, at any time, to take
possession of any rejected, returned, or recovered personal property. If such
possession is not taken by Lender, Borrower is to resell it for Lender’s account
at Borrower’s expense with the proceeds made payable to Lender. While Borrower
retains possession of any returned goods, Borrower shall segregate said goods
and mark them as property of Lender.

1.7
Recourse; Maturity. Advances and the other Obligations shall be with full
recourse against Borrower. On the Maturity Date, or such earlier date as shall
be herein provided, Borrower will pay all then outstanding Advances and other
Obligations to Lender.

1.8
Letter of Credit Line. Subject to the terms and conditions of this Agreement,
Lender hereby agrees to issue or cause an Affiliate to issue letters of credit
for the account of Borrower (each, a "Letter of Credit" and collectively,
"Letters of Credit") from time to time; provided that (a) the Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Sublimit and (b)
the Letter of Credit Obligations will be treated as Advances for purposes of
determining availability under the Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other Advances. The form and
substance of each Letter of Credit shall be subject to approval by Lender, in
its sole discretion. Each Letter of Credit shall be subject to the additional
terms of the Letter of Credit agreements, applications and any related documents
required by Lender in connection with the issuance thereof (each, a "Letter of
Credit Agreement"). Each draft paid under any Letter of Credit shall be repaid
by Borrower in accordance with the provisions of the applicable Letter of Credit
Agreement. No Letter of Credit shall be issued that results in an Overadvance or
while any Overadvance is outstanding. Upon the Maturity Date, the amount of
Letters of Credit Obligations shall be secured by unencumbered cash on terms
acceptable to Lender if the term of this Agreement is not extended by Lender.

1.9
Cash Management Services. Borrower may use availability hereunder up to the Cash
Management Sublimit for Lender's cash management services, which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in various cash management services agreements
related to such services (the "Cash Management Services"). The entire Cash
Management Sublimit will be treated as an Advance for purposes of determining
availability under the Credit Limit and shall decrease, on a dollar-for-dollar
basis, the amount available for other Advances. The Cash Management Services
shall be subject to additional terms set forth in applicable cash management
services agreements. Upon the Maturity Date, Obligations with respect to Cash
Management Services shall be secured by unencumbered cash on terms acceptable to
Lender if the term of this Agreement is not extended by Lender.

1.10
Overadvances. Upon any occurrence of an Overadvance, Borrower shall immediately
pay down the Advances such that, after giving effect to such payments, no
Overadvance exists.

1.11
Notification and Verification. Lender may (i) verify invoices and (ii) notify
Borrower’s Account Debtors of Lender’s security interest in the Receivables, at
its sole discretion from time to time.

2.
FEES AND FINANCE CHARGES.

2.1
Finance Charges. Borrower agrees to pay to Lender the Finance Charges on the
Account Balance. Lender may, but is not required to, deduct the amount of
accrued Finance Charges from Collections received by Lender. The accrued and
unpaid Finance Charges shall be due and payable within 10 calendar days after
each Month End during the term hereof.



1421745.3    
2    (BFA – ABL)

--------------------------------------------------------------------------------





2.2
Fees.

(a)
Facility Fee. Borrower shall pay the Facility Fee to Lender promptly upon the
execution of this Agreement and annually thereafter on each anniversary of the
Closing Date (other than the Maturity Date).

(b)
Unused Loan Fee. Payable quarterly in arrears on the first day of the quarter
following the quarter in which the Closing Date occurs, on the same day of each
quarter occurring thereafter prior to the Maturity Date, and on the Maturity
Date, a fee (the “Unused Loan Fee”) in an amount equal to one-quarter of one
percent (0.25%) per annum of the average unused portion of the Borrowing Base. 
The unused portion of the Borrowing Base, for purposes of this calculation,
shall be calculated on a calendar year basis and shall equal the difference
between (x) the Borrowing Base, and (y) the average for the period of the daily
closing balance of the Advances outstanding.

(c)
Letter of Credit Fees. Borrower shall pay to Lender fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each draft under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Lender's
standard fees and charges then in effect for such activity.

(d)
Cash Management Fees. Borrower shall pay to Lender fees in connection with the
Cash Management Services as determined in accordance with Lender’s standard fees
and charges then in effect for such activity.

3.
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants:

3.1
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Lender contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading.

3.2
Borrower is duly existing and in good standing in its jurisdiction of formation
and qualified and licensed to do business in, and in good standing in, any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified.

3.3
The execution, delivery and performance of this Agreement has been duly
authorized, does not (a) conflict with Borrower’s organizational documents, (b)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law, (c) contravene, conflict with or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or any of Borrower’s property or assets
may be bound or affected, (d) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (e) constitute an Event of Default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which or by which it is bound.

3.4
Borrower has not violated any laws, ordinances or rules, the violation of which
could have a material adverse effect on Borrower’s business.

3.5
Borrower has good title to the Collateral and all inventory is in all material
respects of good and marketable quality, free from material defects.

3.6
Borrower’s name, form of organization, chief executive office, and the place
where the records concerning all Receivables and Collateral are kept is at 2750
Park View Court Oxnard, CA 93036 and at the address set forth at the beginning
of this Agreement. Borrower is located at the address set forth at the beginning
of this Agreement for the purpose of notices set forth in this Agreement.

3.7
If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

3.8
Borrower is the sole owner of the intellectual property, except for
non-exclusive licenses granted by Borrower to its customers in the ordinary
course of business. Each of the patents is valid and enforceable, and no part of
the intellectual property has been judged invalid or unenforceable, in whole or
in part, and no claim has been made that any part of the intellectual property
violates the rights of any third party.

3.9
Borrower is solvent and able to pay its debts (including trade debts) as they
mature.



1421745.3    
3    (BFA – ABL)

--------------------------------------------------------------------------------





3.10
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise disclosed in writing to Lender. None of the
Collateral is currently being maintained at locations other than as disclosed in
writing to Lender.

3.11
Except as disclosed in writing to Lender, there are no actions or proceedings
pending or, to the knowledge of Borrower’s officers, threatened in writing by or
against Borrower or any Subsidiary in which an adverse decision could reasonably
be expected to have a material adverse effect on Borrower’s business.

3.12
All consolidated financial statements for Borrower and any Subsidiary delivered
to Lender fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations. There has
not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Lender.

3.13
Borrower does not own any stock, partnership interest, other ownership interest
or other equity securities except for Permitted Investments.

3.14
Borrower and each Subsidiary have timely filed all required tax returns and
reports, and Borrower and each Subsidiary have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each Subsidiary.

4.
MISCELLANEOUS PROVISIONS. Borrower will:

4.1
Maintain its corporate existence and good standing in its jurisdiction of
incorporation and maintain its qualification in each jurisdiction necessary to
Borrower's business or operations and not merge or consolidate with or into any
other business organization, or acquire all or substantially all of the capital
stock or property of a third party, unless (i) any such acquired entity becomes
a “borrower” under this Agreement and (ii) Lender has previously consented to
the applicable transaction in writing.

4.2
Comply with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on Borrower’s
business.

4.3
Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records or before adding any
new business locations or any new locations where Borrower intends to store
Collateral.

4.4
Pay all its taxes including gross payroll, withholding and sales taxes when due
and will deliver satisfactory evidence of payment to Lender if requested.

4.5
Maintain:

(a)
insurance satisfactory to Lender as to amount, nature and carrier covering
property damage (including loss of use and occupancy) to any of Borrower's
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers'
compensation, and any other insurance which is usual for Borrower's business.
Each such policy shall provide for at least thirty (30) days prior notice to
Lender of any cancellation thereof.

(b)
all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral. Each insurance policy must be for the full
replacement cost of the collateral and include a replacement cost endorsement,
or in an amount acceptable to Lender. The insurance must be issued by an
insurance company acceptable to Lender and must include a lender's loss payable
endorsement in favor of Lender in a form acceptable to Lender and Lender shall
be named as an additional insured with respect to public liability insurance
including coverage for contractual liability, product liability and workers’
compensation.

Upon the request of Lender, Borrower shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.
4.6
Immediately notify, transfer and deliver to Lender all Collections Borrower
receives.

4.7
Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

4.8
Not convey, sell, lease, transfer or otherwise dispose of (collectively, a
“Transfer”), all or any part of its business or property, other than: (a)
Transfers of inventory in the ordinary course of business; (b) Transfers of
non-exclusive licenses and similar arrangements for the use of the property of
Borrower in the ordinary course of business; (c) Transfers of



1421745.3    
4    (BFA – ABL)

--------------------------------------------------------------------------------





worn-out or obsolete equipment which was not financed by Lender; and (d) the
sale or issuance of equity interests, options or warrants to purchase equity
interests of Glowpoint so long as an Event of Default (including specifically an
Event of Default under Section 7.1(l)) does not exist at the time of any such
sale or issuance and would not exist after giving effect to any such sale or
issuance.
4.9
Not make any investment in or to any Person, other than Permitted Investments.

4.10
Not pay any dividends or make any distributions or payment with respect to
Borrower’s capital stock or other equity interests or redeem, retire or purchase
any of Borrower’s capital stock or other equity interests; provided that, solely
for Borrower’s fiscal year 2018, Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided that the aggregate amount
of all such repurchases does not exceed Seventy-Five Thousand Dollars ($75,000)
in the aggregate in such fiscal year.

4.11
Not directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrower except for transactions that are in
the ordinary course of Borrower’s business, upon fair and reasonable terms that
are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.

4.12
Not make any payment in respect of any Subordinated Debt, or permit any of its
Subsidiaries to make any such payment, except in compliance with the terms of
the applicable subordination agreement in favor of Lender, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Lender’s prior written consent.

4.13
Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business.

4.14
Provide the following financial information and statements in form and content
acceptable to Lender, and such additional information as requested by Lender
from time to time. Lender has the right to require Borrower to deliver financial
information and statements to Lender more frequently than otherwise provided
below, and to use such additional information and statements to measure any
applicable financial covenants in this Agreement.

(a)
Within 180 days of the fiscal year end, the annual financial statements of
Borrower, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion satisfactory to Lender) by
a Certified Public Accountant acceptable to Lender. The statements shall be
prepared on a consolidated basis.

(b)
No later than 30 days after the end of each month (including the last period in
each fiscal year), monthly financial statements of Borrower (including, without
limitation, a balance sheet and income statement), certified and dated by an
authorized financial officer. The statements shall be prepared on a consolidated
basis.

(c)
Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by Borrower to
or from Borrower's auditor. If no management letter is prepared, Borrower shall,
upon Lender's request, obtain a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

(d)
Copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report and Form 8-K
Current Report for Borrower concurrent with the date of filing with the
Securities and Exchange Commission.

(e)
Annual board-approved financial projections and operating budgets specifying the
assumptions used in creating the projections and budgets. Annual board-approved
projections and operating budgets shall be in a form acceptable to Lender and
shall be provided to Lender no later than 30 days after the beginning of each
fiscal year.

(f)
Within 30 days of the end of each month, a Compliance Certificate of Borrower,
signed by an authorized financial officer and setting forth (i) the information
and computations (in sufficient detail) to establish compliance with all
financial covenants at the end of the period covered by the financial statements
then being furnished and (ii) whether there existed as of the date of such
financial statements and whether there exists as of the date of the certificate,
any default under this Agreement and, if any such default exists, specifying the
nature thereof and the action Borrower is taking and proposes to take with
respect thereto.

(g)
Within 5 days after the 15th and last day of each calendar month, a borrowing
base certificate, in form and substance satisfactory to Lender, setting forth
Eligible Receivables and Receivable Amounts thereof as of the 15th and last day
of each calendar month.



1421745.3    
5    (BFA – ABL)

--------------------------------------------------------------------------------





(h)
Within 5 days after the 15th and last day of each calendar month, a detailed
aging of Borrower’s Receivables by invoice or a summary aging by account debtor,
together with payable aging, inventory analysis (if applicable), deferred
revenue report (if applicable), and such other matters as Lender may request.

(i)
Promptly upon Lender's request, such other books, records, statements, lists of
property and accounts, budgets, forecasts or reports as to Borrower and as to
any guarantor of Borrower's obligations to Lender as Lender may request.

4.15
Maintain its primary depository and operating accounts and primary investment
accounts with Lender and, in the case of any deposit or investment accounts not
maintained with Lender, grant to Lender a first priority perfected security
interest in and “control” (within the meaning of Section 9104 of the UCC) of
such deposit account pursuant to documentation acceptable to Lender.
Notwithstanding the foregoing, Borrower may maintain its deposit account at
Wells Fargo Bank; provided that (a) such deposit account is closed as soon as
possible but in any event no later than ninety (90) days following the Closing
Date, and (b) so long as such deposit account remains open, it is subject to a
duly executed deposit account control agreement acceptable to Lender.

4.16
Provide to Lender promptly upon the execution hereof, and as a condition to the
effectiveness of this Agreement, the following documents which shall be in form
and substance satisfactory to Lender: (i) a subordination agreement by Super G
Capital, LLC in favor of Lender (the “Super G Subordination Agreement”),
(ii) Corporate Resolutions to Borrower, duly executed by Glowpoint, (iii)
Limited Liability Company Resolutions to Borrower, duly executed by GP
Communications, (iv) a payoff letter, duly executed by Main Street Capital
Corporation, in respect of all indebtedness owing to Main Street Capital
Corporation together with evidence that that (A) the liens securing the such
indebtedness will be terminated and (B) the documents and/or filings evidencing
the perfection of such liens, including without limitation any financing
statements and/or control agreements, have or will, concurrently with the
initial Advance, be terminated and (v) evidence satisfactory to Lender that
Borrower has received cash proceeds of not less than $1,100,000 from the
issuance of Subordinated Debt to Super G Capital, LLC on terms and conditions
satisfactory to Lender.

4.17
Promptly provide to Lender such additional information and documents regarding
the finances, properties, business or books and records of Borrower or any
guarantor or any other obligor as Lender may request.

4.18
Maintain Borrower's financial condition as follows in accordance with GAAP and
used consistently with prior practices (except to the extent modified by the
definitions herein):

(a)
Asset Coverage Ratio, tested as of the end of each month, not at any time less
than (i) from the Closing Date through September 30, 2017, 1.5 to 1.0, and (ii)
from and at all times after October 1, 2017, 1.7 to 1.0.

(b)
Unrestricted cash maintained at all times with Lender in an amount of not less
than the sum of (i) $200,000 plus (ii) the aggregate outstanding Advances under
the Non-Formula Amount.

(c)
EBITDA, tested monthly on a trailing three (3) month basis, of not less than (i)
for each trailing three (3) month period ending on January 31, 2018 or February
28, 2018, $150,000, and (ii) for all other trailing three (3) month periods,
$200,000.

(d)
Revenues, tested monthly on a trailing three (3) month basis, of at least eighty
percent (80%) of the sales projections approved by Borrower’s board of directors
and reasonably acceptable in form and substance to Lender, for such period.

4.19
Not make or contract to make, without Lender’s prior written consent, capital
expenditures, including leasehold improvements, in any fiscal year in excess of
$50,000 or incur liability for rentals of property (including both real and
personal property) in an amount which, together with capital expenditures, shall
in any fiscal year exceed such sum; provided however, that the foregoing limit
shall be increased to $300,000 for Borrower’s fiscal year 2017 and $400,000 for
Borrower’s fiscal year 2018, respectively.

4.20
Execute any further instruments and take further action as Lender requests to
perfect or continue Lender’s lien in the Collateral or to effect the purposes of
this Agreement.

5.
SECURITY INTEREST. To secure the prompt payment and performance to Lender of all
of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral. Borrower is not authorized to sell, assign, transfer
or otherwise convey any Collateral without Lender’s prior written consent,
except for the sale of finished inventory in Borrower’s usual course of business
or pursuant to a transaction permitted by Section 4.8 hereof. Borrower agrees to
sign any instruments and documents requested by Lender to evidence, perfect, or
protect the interests of Lender in the Collateral. Borrower agrees to deliver to
Lender the originals of all instruments, chattel paper and documents evidencing
or related to Receivables and Collateral. Borrower shall not grant or permit any
lien or security in the Collateral or any interest therein other than Permitted
Liens.



1421745.3    
6    (BFA – ABL)

--------------------------------------------------------------------------------





6.
POWER OF ATTORNEY. Borrower irrevocably appoints Lender and its successors and
as true and lawful attorney in fact, and authorizes Lender (a) to, whether or
not there has been an Event of Default, (i) demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Receivables and to compromise, prosecute, or defend
any action, claim, case or proceeding relating to the Receivables, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Lender’s name or Borrower’s name, as Lender may choose; (ii) prepare, file and
sign Borrower’s name on any notice, claim, assignment, demand, draft, or notice
of or satisfaction of lien or mechanics’ lien or similar document; (iii) notify
all Account Debtors with respect to the Receivables to pay Lender directly; (iv)
receive and open all mail addressed to Borrower for the purpose of collecting
the Receivables; (v) endorse Borrower’s name on any checks or other forms of
payment on the Receivables; (vi) execute on behalf of Borrower any and all
instruments, documents, financing statements and the like to perfect Lender’s
interests in the Receivables and Collateral; (vii) debit any Borrower’s deposit
accounts maintained with Lender for any and all Obligations due under this
Agreement; and (viii) do all acts and things necessary or expedient, in
furtherance of any such purposes, and (b) to, upon the occurrence and during the
continuance of an Event of Default, sell, assign, transfer, pledge, compromise,
or discharge the whole or any part of the Receivables. Upon the occurrence and
continuation of an Event of Default, all of the power of attorney rights granted
by Borrower to Lender hereunder shall be applicable with respect to all
Receivables and all Collateral.

7.
DEFAULT AND REMEDIES.

7.1
Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

(a)
Failure to Pay. Borrower fails to make a payment when due under this Agreement.

(b)
Lien Priority. Lender fails to have an enforceable first lien (except for any
prior liens to which Lender has consented in writing) on or security interest in
the Collateral.

(c)
False Information. Borrower (or any guarantor) has given Lender any materially
false or misleading information or representations or has failed to disclose any
material fact relating to the subject matter of this Agreement.

(d)
Death. Any guarantor dies or becomes legally incompetent.

(e)
Bankruptcy. Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.

(f)
Receivers. A receiver or similar official is appointed for a substantial portion
of Borrower’s (or any guarantor’s) business, or the business is terminated.

(g)
Judgments. Any judgments or arbitration awards are entered against Borrower (or
any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration and the aggregate
amount of all such judgments, awards, and agreements exceeds $50,000.

(h)
Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in Borrower’s (or any guarantor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.

(i)
Cross-default. Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower’s Affiliates has obtained
from anyone else or which Borrower (or any guarantor) or any of Borrower’s
Affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than 60 days past due).

(j)
Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect.

(k)
Other Agreements. Borrower (or any guarantor) or any of Borrower’s Affiliates
fails to meet the conditions of, or fails to perform any obligation under any
other agreement Borrower (or any guarantor) or any of Borrower’s Affiliates has
with Lender or any Affiliate of Lender.

(l)
Change of Control. A Change of Control shall have occurred.

(m)
Other Breach Under Agreement. Borrower fails to meet the conditions of, or fails
to perform any obligation under, any term of this Agreement not specifically
referred to above.



1421745.3    
7    (BFA – ABL)

--------------------------------------------------------------------------------





(n)
Delisting. The shares of common stock of Glowpoint are delisted from the NYSE
MKT because of failure to comply with continued listing standards thereof or due
to a voluntary delisting which results in such shares not being listed on any
other nationally recognized stock exchange in the United States having listing
standards at least as restrictive as the NYSE MKT.

7.2
Remedies. Upon the occurrence of an Event of Default, (1) without implying any
obligation to do so, Lender may cease making Advances or extending any other
financial accommodations to Borrower; (2) all or a portion of the Obligations
shall be, at the option of and upon demand by Lender, or with respect to an
Event of Default described in Section 7.1(e), automatically and without notice
or demand, due and payable in full; and (3) Lender shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the UCC, all the
power of attorney rights described in Section 6 with respect to all Collateral,
and the right to collect, dispose of, sell, lease, use, and realize upon all
Receivables and all Collateral in any commercially reasonable manner.

8.
ACCRUAL OF INTEREST. All interest and finance charges hereunder calculated at an
annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used. Lender
may charge interest, finance charges and fees based upon the projected amounts
thereof as of the due dates therefor, and adjust subsequent charges to account
for the actual accrued amounts. If any amount due under Section 2.2, amounts due
under Section 9, and any other Obligations not otherwise bearing interest
hereunder is not paid when due, such amount shall bear interest at a per annum
rate equal to the Finance Charge Percentage until the earlier of (i) payment in
good funds or (ii) entry of a trial judgment thereof, at which time the
principal amount of any money judgment remaining unsatisfied shall accrue
interest at the highest rate allowed by applicable law.

9.
FEES, COSTS AND EXPENSES; INDEMNIFICATION. Borrower will pay to Lender upon
demand all invoiced fees, costs and expenses (including fees of attorneys and
professionals and their invoiced costs and expenses) that Lender incurs or may
from time to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other Person) in any way relating to the
Receivables, the Collateral, this Agreement or any other agreement executed in
connection herewith or therewith, (c) enforcing any rights against Borrower or
any guarantor, or any Account Debtor, (d) protecting or enforcing its interest
in the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the
Collateral, any Account Debtor, or any guarantor. Borrower shall indemnify and
hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing.

10.
INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE.

10.1
This Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (c) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains all of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment.

10.2
THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA. THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION
OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY. EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS. SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED FOR
NOTICES PURSUANT TO SECTION 11.



1421745.3    
8    (BFA – ABL)

--------------------------------------------------------------------------------





11.
NOTICES; ELECTRONIC COMMUNICATIONS, TELEPHONIC AND TELEFAX AUTHORIZATIONS. All
notices shall be given to Lender and Borrower at the addresses or faxes set
forth on the signature page of this agreement and shall be deemed to have been
delivered and received: (a) if mailed, three (3) calendar days after deposited
in the United States mail, first class, postage pre-paid, (b) one (1) calendar
day after deposit with an overnight mail or messenger service; or (c) on the
same date of confirmed transmission if sent by electronic mail, hand delivery,
telecopy, telefax or telex. Lender may honor electronic communications,
telephone or telefax instructions for Advances or repayments given, or purported
to be given, by any one of the Authorized Persons. Borrower will indemnify and
hold Lender harmless from all liability, loss, and costs in connection with any
act resulting from electronic communications, telephone or telefax instructions
Lender reasonably believes are made by any Authorized Person. This paragraph
will survive this Agreement's termination, and will benefit Lender and its
officers, employees, and agents.

12.
DEFINITIONS AND CONSTRUCTION.

12.1
Definitions. In this Agreement:

“Account Balance” means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.
“Account Debtor” has the meaning in the UCC and includes any Person liable on
any Receivable, including without limitation, any guarantor of any Receivable
and any issuer of a letter of credit or banker’s acceptance assuring payment
thereof.
“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.
“Advance” means an advance made by Lender to Borrower under this Agreement.
“Advance Rate” means eighty-five percent (85%), or such greater or lesser
percentage as Lender may from time to time establish in its sole discretion upon
notice to Borrower.
“Advance Request” means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting an Advance.
"Affiliate" means, as to any Person, any other Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such Person.
“Agreement” means this Business Financing Agreement.
“Asset Coverage Ratio” means all unrestricted cash maintained with Lender, plus
Eligible Receivables, divided by the total amount of outstanding principals of
all Obligations.
“Authorized Person” means any one of the individuals authorized to sign on
behalf of Borrower.
“Borrower’s Account” means Borrower’s general operating account maintained with
Lender, into which all Advances will be deposited unless otherwise instructed by
Borrower in writing.
"Borrowing Base" means at any time the sum of (i) the Eligible Receivable Amount
multiplied by the applicable Advance Rate, plus (ii) the Non-Formula Amount,
minus (iii) such reserves as Lender may deem proper and necessary from time to
time.
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, and (iii)
certificates of deposit maturing no more than one (1) year from the date of
investment therein issued by Lender.
"Cash Management Services" is defined in Section 1.9.
"Cash Management Sublimit" means $100,000.
"Change of Control" means (a) any Person or group (as that term is understood
under Section 13(d) of the Exchange Act and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock shall have different voting powers) of the
voting stock of Glowpoint equal to at least fifty percent (50%); (b) as of any
date a majority of the board of directors of Glowpoint consists of individuals
who were not either (i) directors of Glowpoint as


1421745.3    
9    (BFA – ABL)

--------------------------------------------------------------------------------





of the corresponding date of the previous year, (ii) selected or nominated to
become directors by the board of directors of Glowpoint of which a majority
consisted of individuals described in clause (b)(i) above or (iii) selected or
nominated to become directors by the board of directors of Glowpoint of which a
majority consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii) above; or (c) GP Communications ceases
to be a wholly-owned Subsidiary of Glowpoint.
“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”): (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles,
intellectual property and software), goods (including fixtures) and all of
Borrower’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records; and (b) any and all
cash proceeds and/or noncash proceeds thereof, including without limitation,
insurance proceeds, and all supporting obligations and the security therefore or
for any right to payment.
“Collection Account” means the deposit account maintained with Lender which,
pursuant to the Lockbox Agreement, all Collections received in the Lockbox are
to be deposited, and as to which Borrower has no right to withdraw funds.
“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.
“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.
“Credit Limit” means $1,500,000, which is intended to be the maximum amount of
Advances at any time outstanding.
“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.
"EBITDA" means net profit before tax plus interest expense, depreciation
expense, amortization expense, gain on debt extinguishment, stock compensation ,
non-cash impairment charges on goodwill or other intangible assets, and non-cash
impairment charges on property and equipment in an amount up to $250,000 for the
period commencing on the Closing Date and continuing through December 31, 2018.
“Eligible Receivable” means a Receivable that satisfies all of the following:
(a)
The Receivable has been created by Borrower in the ordinary course of Borrower’s
business and without any obligation on the part of Borrower to render any
further performance.

(b)
There are no conditions which must be satisfied before Borrower is entitled to
receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments, bill and hold, or guaranteed sales.

(c)
The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise.

(d)
The Receivable is not the obligation of an Account Debtor who has asserted or
may reasonably be expected to assert any counterclaims or offsets against
Borrower (including offsets for any “contra accounts” owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower).

(e)
The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

(f)
Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable and Borrower has not permitted payment terms beyond 90 days unless
otherwise approved by Lender in writing in its sole discretion on a case-by-case
basis.

(g)
Borrower is not prohibited by the laws of the jurisdiction where the Account
Debtor is located from bringing an action in the courts of that jurisdiction to
enforce the Account Debtor’s obligation to pay the Receivable. Borrower has
taken all appropriate actions to ensure access to the courts of the jurisdiction
where Account Debtor is



1421745.3    
10    (BFA – ABL)

--------------------------------------------------------------------------------





located, including, where necessary; the filing of a Notice of Business
Activities Report or other similar filing with the applicable government agency
or the qualification by Borrower as a foreign corporation authorized to transact
business in such jurisdiction.
(h)
The Receivable is owned by Borrower free of any title defects or any liens or
interests of others except the security interest in favor of Lender and, subject
to the Super G Subordination Agreement, Super G Capital, LLC, and Lender has a
perfected, first priority security interest in such Receivable.

(i)
The Account Debtor on the Receivable is not any of the following: (1) an
employee, Affiliate, parent or Subsidiary of Borrower, or any Person which has
common officers or directors with Borrower; (2) the U.S. government or any
agency or department of the U.S. government unless otherwise approved in writing
by Lender in its sole discretion on a case-by-case basis (including, without
limitation, if required by Lender, that Borrower complies with the procedures in
the Federal Assignment of Claims Act of 1940 (41 U.S.C. §15) with respect to the
Receivable, and the underlying contract expressly provides that neither the U.S.
government nor any agency or department thereof shall have the right of set-off
against Borrower); (3) any Person (other than IWG, LLC (dba Regus)) located in a
foreign country (other than Canada) unless otherwise approved in writing by
Lender in its sole discretion on a case-by-case basis; provided that Receivables
owing from IWG, LLC (dba Regus) shall not constitute more than $75,000 of the
Borrowing Base and shall otherwise constitute Eligible Receivables; and or (4)
an Account Debtor as to which thirty-five percent (35%) or more of the aggregate
dollar amount of all outstanding Receivables owing from such Account Debtor have
not been paid within 90 days from invoice date.

(j)
The Receivable is not in default (a Receivable will be considered in default if
any of the following occur: (i) the Receivable is not paid within 90 days from
its invoice date; (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its debts generally as they come due; or (iii) any petition is filed by or
against the Account Debtor obligated upon the Receivable under any bankruptcy
law or any other law or laws for the relief of debtors).

(k)
The Receivable does not arise from the sale of goods which remain in Borrower’s
possession or under Borrower’s control.

(l)
The Receivable is not a bonded Receivable and does not constitute a prebilling,
prepaid deposit, retention billing or progress billing.

(m)
The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.

(n)
The Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of thirty-five percent (35%) of Borrower's aggregate dollar
amount of all outstanding Receivables.

(o)
The Receivable is otherwise acceptable to Lender.

"Eligible Receivable Amount" means at any time the sum of the Receivable Amounts
of the Eligible Receivables.
“Event of Default” has the meaning set forth in Section 7.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Facility Fee” means a payment of an annual fee equal to one percentage point
(1.0%) of the Credit Limit due upon the Closing Date and each anniversary
thereof so long as any Advance is outstanding or available hereunder.
“Finance Charge” means an interest amount equal to the Finance Charge Percentage
of the ending daily Account Balance for the relevant period.
“Finance Charge Percentage” means a floating rate per year equal to the Prime
Rate plus one and three-quarters percentage points (1.75%) plus an additional
five percentage points (5.0%) during any period that an Event of Default has
occurred and is continuing.
“GAAP” means generally accepted accounting principles consistently applied and
used consistently with prior practices.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


1421745.3    
11    (BFA – ABL)

--------------------------------------------------------------------------------





“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Lender” means WESTERN ALLIANCE BANK, an Arizona corporation, and its successors
and assigns.
"Letter of Credit" has the meaning set forth in Section 1.8.
"Letters of Credit Obligation" means, at any time, the sum of, without
duplication, (i) the maximum amount available to be drawn on all outstanding
Letters of Credit issued by Lender or by Lender’s Affiliate and (ii) the
aggregate amount of all amounts drawn and unreimbursed with respect to Letters
of Credit issued by Lender or by Lender’s Affiliate.
"Letter of Credit Sublimit" means $100,000.
“Lockbox” is defined in the Lockbox Agreement.
“Lockbox Agreement” is defined in Section 1.4(a).
“Maturity Date” means two (2) years from the Closing Date or such earlier date
as Lender shall have declared the Obligations immediately due and payable
pursuant to Section 7.2.
“Month End” means the last calendar day of each month.
“Non-Formula Amount” means (a) from the Closing Date through September 30, 2017,
$600,000, (b) from October 1, 2017 through December 31, 2017, $400,000, (c) from
January 1, 2018 through March 31, 2018, $200,000, and (d) from and at all times
after April 1, 2018, $0.
“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement, or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys’ fees.
“Overadvance” means at any time an amount equal to the greater of (a) the amount
(if any) by which the total amount of the outstanding Advances (including deemed
Advances with respect to the Letter of Credit Sublimit and the total amount of
the Cash Management Sublimit) exceeds the lesser of the Credit Limit or the
Borrowing Base, (b) the amount (if any) by which the total amount of the
outstanding deemed Advances with respect to the Letter of Credit Sublimit
exceeds the Letter of Credit Sublimit, or (c) the amount (if any) by which the
total amount of the outstanding deemed Advances with respect to the Cash
Management Sublimit exceeds the Cash Management Sublimit.
“Permitted Indebtedness” means:
(a)
Indebtedness under this Agreement or that is otherwise owed to Lender.

(b)
Indebtedness existing on the Closing Date and specifically disclosed on a
schedule to this Agreement.

(c)
Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $25,000 in total
principal amount at any time outstanding.

(d)
Other indebtedness in an aggregate amount not to exceed $25,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause an Event of Default hereunder.

(e)
Indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon
Borrower.

(f)
Subordinated Debt.

“Permitted Investments” means:
(a)
Investments existing on the Closing Date and specifically disclosed on a
schedule to this Agreement.



1421745.3    
12    (BFA – ABL)

--------------------------------------------------------------------------------





(b)
Glowpoint’s ownership of the outstanding equity interests of GP Communications.

(c)
Cash Equivalents and Lender’s money market accounts.

“Permitted Liens” means the following but only with respect to property not
consisting of Receivables:
(a)
Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

(b)
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

(c)
Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

(d)
Liens securing Subordinated Debt.

(e)
Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts and (ii) such accounts
are permitted to be maintained pursuant to Section 4.15 of this Agreement.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” means the greater of four percent (4.0%) per year or the Prime Rate
published in the Money Rates section of the Western Edition of The Wall Street
Journal, or such other rate of interest publicly announced from time to time by
Lender as its Prime Rate. Lender may price loans to its customers at, above, or
below the Prime Rate. Any change in the Prime Rate shall take effect at the
opening of business on the day specified in the public announcement of a change
in the Prime Rate.
“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.
“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement satisfactory in form and substance to Lender.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Transfer” is defined in Section 4.8.
“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time.
“Unused Loan Fee” is defined in Section 2.2(c).


1421745.3    
13    (BFA – ABL)

--------------------------------------------------------------------------------





12.2
Construction:

(a)
In this Agreement: (i) references to the plural include the singular and to the
singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,”
(v) unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

(b)
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

(c)
Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

13.
JURY TRIAL WAIVER. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.

14.
JUDICIAL REFERENCE PROVISION.

14.1
In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

14.2
With the exception of the items specified in Section 14.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement, or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

14.3
The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

14.4
The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

14.5
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

14.6
The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting



1421745.3    
14    (BFA – ABL)

--------------------------------------------------------------------------------





discovery, depositions may be taken by either party upon seven (7) days written
notice, and all other discovery shall be responded to within fifteen (15) days
after service. All disputes relating to discovery which cannot be resolved by
the parties shall be submitted to the referee whose decision shall be final and
binding.
14.7
Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

14.8
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

14.9
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

14.10
THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

15.
EXECUTION, EFFECTIVENESS, SURVIVAL. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder. Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower’s behalf. Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.

16.
OTHER AGREEMENTS. Any security agreements, liens and/or security interests
securing payment of any obligations of Borrower owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement. An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its Affiliates.

17.
BORROWER LIABILITY. Any Borrower may, acting singly, request credit extensions
hereunder. Each Borrower hereby appoints the other as agent for itself for all
purposes hereunder, including with respect to requesting credit extensions
hereunder. Each Borrower hereunder shall be jointly and severally obligated to
repay all Obligations, including, without limitation, all credit extensions made
hereunder, regardless of which Borrower actually receives said credit
extensions, as if each Borrower hereunder directly received all credit
extensions. Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law, including, without limitation, the
benefit of California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Lender to: (i) proceed against any Borrower or any other Person; (ii)
proceed against or exhaust any security; or (iii) pursue any other remedy.
Lender may exercise or not exercise any right or remedy it has against



1421745.3    
15    (BFA – ABL)

--------------------------------------------------------------------------------





any Borrower or any security it holds (including the right to foreclose by
judicial or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
until such time as all Obligations have been paid in full (subject to Section 18
below) and all lending commitments of Lender hereunder have been terminated,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Lender under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Lender and such payment shall be promptly
delivered to Lender for application to the Obligations, whether matured or
unmatured.
18.
REVIVAL AND REINSTATEMENT OF OBLIGATIONS. If the incurrence or payment of the
Obligations by Borrower or any guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a "Voidable Transfer"), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys' fees of Lender related thereto, the liability of Borrower and such
guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

19.
PATRIOT ACT NOTIFICATION. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (“Patriot Act”), Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the
names and addresses of Borrower and other information that will allow Lender to
identify Borrower in accordance with the Patriot Act.

20.
SUCCESSORS AND ASSIGNS. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents.

21.
THIRD PARTIES. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any Persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

22.
NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.



[Remainder of page intentionally left blank]


1421745.3    
16    (BFA – ABL)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.
BORROWER:
LENDER:
 
 
GLOWPOINT, INC.
By /s/ David Clark
Name: David Clark
Title: Chief Financial Officer
WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION
By /s/ Joshua Converse
Name: Joshua Converse
Title: AVP


GP COMMUNICATIONS, LLC
By /s/ David Clark
Name: David Clark
Title: Chief Financial Officer
Address for Notices:
WESTERN ALLIANCE BANK
55 Almaden Blvd.
San Jose, CA 95113
Fax: (408) 423-8520
Email: Josh.Converse@bridgebank.com
Attn: Joshua Converse
 
 


Address for Notices:
GLOWPOINT, INC.
1766 Lincoln Street, 13th Floor
Denver, CO 80203
Fax:    
Email: :    
Attn:    
 





1421745.3    
17    (BFA – ABL)



--------------------------------------------------------------------------------






EXHIBIT A

COMPLIANCE CERTIFICATE


TO:
WESTERN ALLIANCE BANK, an Arizona corporation (the “Lender”)

FROM:
GLOWPOINT, INC., a Delaware corporation, and GP COMMUNICATIONS, LLC, a Delaware
limited liability company (individually and collectively, the “Borrower”)

The undersigned authorized officer of GLOWPOINT, INC., on behalf of each
Borrower, hereby certifies that in accordance with the terms and conditions of
the Business Financing Agreement between Borrower and Lender (the “Agreement”),
(i) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below and (ii) all representations
and warranties of Borrower stated in the Agreement are true and correct as of
the date hereof. Attached herewith are the required documents supporting the
above certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.
Reporting Covenant
Required
Complies
 
 
 
 
Monthly financial statements and Compliance Certificate
Monthly within 30 days
Yes
No
 
 
 
 
Annual consolidated financial statements (CPA-audited)
FYE within 180 days
Yes
No
 
 
 
 
10-Q, 10-K and 8-K
Upon filing
Yes
No
 
 
 
 
A/R & A/P Agings, Borrowing Base Certificate, Deferred Revenue Report
Within 5 days of the 15th and last day of each month
Yes
No
 
 
 
 
Annual financial projections (Board-approved)
FYE within 30 days
Yes
No
 
 
 
 
Financial Covenant
Required
Actual
Complies
 
 
 
 
 
Asset Coverage Ratio
1.50:1.00 (through 9/30/17); 1.70:1.00 (thereafter)
____:1.00
Yes
No
 
 
 
 
 
Unrestricted Cash with Lender
*See Below
$_____
Yes
No
 
 
 
 
 
* an amount of not less than the sum of (i) $200,000 plus (ii) the aggregate
amount of outstanding Advances under the Non-Formula Amount.
 
 
 
 
 
 
 
Minimum Trailing 3-Month EBITDA
$200,000 (or $150,000 for 1/31/18 & 2/28/18)
$_____
Yes
No
 
 
 
 
 
Performance to Plan (Minimum Trailing 3-Month Revenue)
80% of Plan
_____% of Plan
Yes
No
 
 
 
 
 
 
Comments Regarding Exceptions:  See Attached.
BANK USE ONLY
 
 
 
Received by:    
Sincerely,
AUTHORIZED SIGNER
 
 
 
Date:    
 
 
   
Verified:    
SIGNATURE
AUTHORIZED SIGNER
 
 
 
 
   
Date:    
TITLE
 
 
Compliance Status
Yes
No
   
 
DATE
 





1421745.3    
18    (BFA – ABL)

